Citation Nr: 0530191	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-07 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945 and from September 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
San Diego, California.  

Pursuant to a November 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran was engaged in combat with the enemy during 
his active service.

2.  The veteran has presented some evidence of a current 
diagnosis of PTSD asserted to be due to stressors that 
occurred during his active military service.

3.  The competent and probative medical evidence of record 
establishes that the veteran does not have PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.


In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in September 2002, prior to the initial AOJ 
decision in July 2003.  

The veteran's claim for service connection for PTSD was 
received in July 2002.  By letter dated in September 2002, 
the RO advised HIM of the criteria for establishing his 
claim, the types of evidence necessary to prove his claim, 
the information necessary for VA to assist him in developing 
his claim, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letter suggested that he submit any evidence in his 
possession.  The letter also informed the veteran that at his 
option, the RO would obtain any non-Federal private treatment 
records he identified as related to his claim, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on his behalf.  Thus, the 
contents of this letter complied with the requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005).

The record reflects that he and his representative were 
provided with copies of the July 2003 rating decision; the 
January 2004 statement of the case; and the supplemental 
statement of the case issued in May 2005.  By way of these 
documents, the veteran was informed of the evidence needed to 
support his claim for service connection.  Thus, these 
documents provided notice of the laws and regulations, the 
cumulative evidence already of record, and the reasons and 
bases for the determination made regarding the claim, which 
the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claim.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.  

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, and the May 2003 VA examination report 
have been obtained and associated with the claims file.  The 
veteran does not assert that there is additional evidence to 
be obtained, or that there is a request for assistance that 
has not been acted upon.  All records obtained or generated 
have been associated with the claims file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claims.  38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2005).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
B.  Factual Background

The veteran's service personnel records establish his 
participation in the defense of Engebi Island, Eniwetok 
Atoll, and the Marshall Islands against Japanese aerial 
attacks, from February 20, 1944, to December 23, 1944, and 
displaying undaunted courage while under direct fire.  His 
service medical records (SMRs) do not include any signs, 
symptoms, or diagnosis indicative of a psychiatric disorder.

The veteran's claim for service connection for PTSD was 
received in July 2002.  

According to post-service medical evidence, the veteran first 
sought treatment in 2002 for complaints of flashbacks, 
nightmares, and anger.  In February 2003, he underwent 
evaluation for PTSD.  His primary complaint was of excessive 
worrying and occasional depression; however, he enjoyed 
meeting with friends, and described it as "fun."  His 
appetite was good and denied difficulty falling asleep.  He 
also denied feelings of guilt, worthlessness, low self 
esteem, difficulties with indecisiveness, recurrent thoughts 
of death, suicidal ideation or attempts, and signs or 
symptoms of mania.  

He reported that he experienced and witnessed traumatic 
events in combat in World War II.  He reported daily 
intrusive thoughts and nightmares about combat.  He was not 
always able to recall the nightmares, but would sometimes 
wake up disoriented.  He denied acting or feeling as if the 
events were recurring, but did have intense distress when 
exposed to symbols and/or stimuli of the War, and the news.  
He denied physiological response upon exposure to stimuli.  
He denied efforts to avoid activities, places, and people 
that arouse thoughts about WWII, and he reported being a 
member of the American Legion.  He stated that most times he 
was sociable and had a sense of the future.  He did admit to 
feelings of detachment and estrangement from others, as well 
as a restricted range of affect and an inability to have 
loving feelings at times during his life.  He reported an 
increase in irritability and anger, as well as concentration 
and memory problems.  He denied hypervigilance, hyperstartle 
response, or disturbances in work or relationships.  He 
stated that that he had been married 57 years, and had three 
adult children.  He had worked as an insurance claims 
adjuster for 25 years, and returned to work several times 
before finally retiring in 1986.  The diagnosis was anxiety 
disorder, depressive disorder, and "rule out" PTSD, major 
depressive disorder, and generalized anxiety disorder.  

The veteran underwent a contract examination through QTC 
Medical Services in May 2003.  The psychiatrist noted that 
her sources of information were the veteran and the entire 
claims file, including his SMRs and post-service medical 
records.  The veteran described events in World War II and 
reported occasional nightmares related to combat.  He also 
reported that his remembering those events has become worse 
over the years, and that he becomes emotional when he thinks 
about them.  He did not endorse any efforts to avoid 
situations or conversations related to such events, and did 
not endorse a foreshortened sense of the future.  He did not 
have a restricted range of affect.  He was actively involved 
in the Masons, and enjoyed doing "ritual work" for the 
Masonic order.  He reported that he generally gets along with 
others and is not usually angry or irritable.  He said he has 
some insomnia due to nightmares, but he did not endorse any 
problems with concentration, exaggerated startle response, or 
hypervigilance.  

The examiner discussed the fact that the veteran had 
graduated high school and completed business college.  After 
service, he had a very successful career as a claims adjuster 
for 25 years.  He stated that he had tried to retire twice 
but the firm wanted him to come back.  He has been married 
for more than 58 years, and has three adult children.  He was 
living with his wife and participated in cooking, cleaning, 
and yard work, and taking care of household duties.  He 
reported that he drank heavily 30 years ago for about 2-4 
years.  He denied drug use.  

On clinical evaluation, the veteran had no impairment of 
thought process or communication.  He had no delusions, 
hallucinations, or inappropriate behavior.  He denied current 
suicidal or homicidal thoughts, ideas, plans, or intent.  He 
was able to maintain personal hygiene.  He was oriented to 
person, place, and time, with no evidence of memory loss or 
impairment.  He had no obsessive or ritualistic behaviors 
that interfered with routine activities.  His rate and flow 
of speech were relevant and logical.  There was no obscure 
speech pattern.  The veteran did not complain of depressed 
mood.  The veteran complained of some mild irritability when 
others bothered him.  

Following the mental status evaluation, the psychiatrist 
concluded there was no evidence of PTSD.  She noted that the 
veteran did not meet the criteria for PTSD even though he was 
involved in active combat in WWII.  With reference to the 
diagnostic criteria in the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 4th 
ed. (1994) (known as DSM-IV), she explained that, although he 
met the criteria for items A and B, he did not meet C, D, E, 
or F.  Moreover, he did not have sufficient avoidance or 
arousal symptoms and essentially had no impairment of 
functioning.  The examiner noted that he has had a long and 
happy marriage, was successful in his career, and has been 
very sociable.  She indicated that the veteran's flashbacks 
were possibly vivid memories of events that happened many 
years ago and that, although some of his nightmares were 
related to combat, others were not.  The psychiatrist's 
overall conclusion was that the veteran does not meet all the 
criteria for a diagnosis of PTSD.  

In a March 2004 statement, a licensed professional counselor 
at the Vet Center indicated a diagnosis of PTSD as a result 
of the veteran's military service.  He provided no basis for 
the diagnosis, but noted that the veteran had been attending 
individual counseling since October 2002.  The counselor 
noted the veteran's PTSD symptoms had been exacerbated 
significantly over the past 11 months, due in part to major 
social and family relations, poor social, personal, and 
financial judgment, depression, and daily stress since 
February 2003.  The counselor noted that job stress had also 
exacerbated the veteran's PTSD symptoms, and that his level 
of daily functioning had been severely decreased as a direct 
result.  The examiner indicated the veteran had frequent 
panic attacks at least six times per week, both in public and 
at home.  He continued to avoid people and isolate at home.  
His speech was intermittently illogical, obscure, or 
irrelevant and he exhibited poor impulse control with 
unprovoked irritability, anger and trouble adapting to 
stressful situations.  These symptoms had had a detrimental 
effect on his marriage to his wife of 59 years.  The veteran 
highest global assessment of functioning (GAF) score in the 
past year was reported as 48, and his current GAF score was 
45.  

C.  Analysis

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R . §§ 3.303, 3.304 (2005); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005).  If a veteran did not engage in combat, his 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The Board 
notes that 38 C.F.R. § 3.304(f) was amended effective March 
7, 2002; however, the changes pertain primarily to claims 
involving non-combat personal assaults.  The veteran's 
contentions do not involve such an incident.  

One requirement of 38 C.F.R. § 3.304(f) is credible 
supporting evidence that a stressor leading to PTSD occurred 
in service.  Whether a particular statement in service-
department records, indicating that the veteran participated 
in a particular operation or campaign, is sufficient to 
establish that he engaged in combat with the enemy depends 
upon the language and context of the records in each case.  
As a general matter, evidence of participation in an 
operation or campaign often would not, in itself, establish 
that a veteran engaged in combat, because those terms 
ordinarily may encompass both combat and non-combat 
activities.

However, there may be circumstances in which the context of a 
particular service department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
operation or campaign must be considered by VA in relation to 
other evidence of record, even if it does not, in itself, 
conclusively establish engagement in combat with the enemy.

The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  Therefore, VA must evaluate the 
credibility and probative value of all pertinent evidence of 
record and determine whether there is an approximate balance 
of positive and negative evidence or whether the evidence 
preponderates either for or against a finding that the 
veteran engaged in combat.  If there is an approximate 
balance of positive and negative evidence, the issue must be 
resolved in the veteran's favor.  See VAOPGCPREC 12-99 
(October 18, 1999).

Inasmuch as the veteran's service personnel records reflect 
that he participated in combat and that he claims stressors 
related to combat experiences, there is acceptable evidence 
in support of his position that he was engaged in combat, and 
he is entitled to have his lay statements accepted, without 
the need for further corroboration, because there is 
satisfactory evidence that the claimed events occurred in the 
manner consistent with the circumstances, conditions, or 
hardships of service he is shown to have undergone.

Another requirement of 38 C.F.R. § 3.304(f) is an acceptable 
medical diagnosis of PTSD.  As has been noted above, the 
record contains evidence favorable to the veteran's claim in 
the form of Vet Center clinical records, which describe a 
number of symptoms that were found to fit the diagnostic 
criteria of PTSD beginning in 2002.  Considered in isolation, 
this evidence could be construed as supporting the veteran's 
contention that he currently has PTSD.  However, where PTSD 
is shown as a diagnosis in those records, it is offered 
without specific discussion of the diagnostic DSM-IV 
criteria.  Moreover, the Board finds that the 2004 Vet Center 
diagnosis of PTSD is based on a rather vague and general 
reference to symptoms, and did not give any indication that 
any specific stressor history was reviewed as part of the 
basis for the diagnosis.  

On the other hand, the Board finds the QTC opinion highly 
probative, in that the examiner identified which PTSD 
diagnostic criteria the veteran did and did not meet under 
DSM-IV, even while in no way disputing the veteran's combat 
status.  In her assessment, the examiner considered 
diagnostic criteria relevant to the existence and sufficiency 
of a stressor as being met, and opined that the veteran did 
not warrant a diagnosis of PTSD based upon his failure to 
meet the pertinent criteria, and further specified the ways 
in which the clinical findings failed to comport with such 
criteria.  Because of this, the Board accords less probative 
value to the findings of PTSD in the 2004 Vet Center opinion, 
as compared to the contrary evidence in the 2003 QTC 
examination report.  

The Board may adopt a particular medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Thus, the VA report of 2003 is accorded greater 
probative value and is, in essence, adopted.  The social 
worker's report, while not discounted entirely, is entitled 
to minimal, if any, probative weight.  

Thus, the veteran's claim for PTSD must be denied because 
there is no credible medical diagnosis of this condition in 
the record.  In arriving at this conclusion, the Board notes 
in particular that a substantial negative piece of evidence 
is the May 2003 QTC psychiatric examination report, which was 
conducted for the express purpose of determining whether the 
veteran met the diagnostic criteria for PTSD.  The examiner 
concluded that the veteran's symptoms did not meet the 
clinical level for PTSD.  

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible to some 
degree as he described his current symptoms and beliefs that 
he has PTSD.  However, it has not been indicated that he 
possesses the requisite medical qualifications to opine on a 
matter involving medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson is generally not competent to opine on a matter 
requiring knowledge of medical principles, such as causation 
or diagnosis).  Therefore, he does not possess the requisite 
medical knowledge to refute the medical conclusion in the 
evidence of record.  The rule regarding reasonable doubt is 
not for application in this case, as the preponderance of 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002).

The Board notes with admiration the veteran's honorable and 
courageous service to the Nation in the Marine Corps during 
World War II, and in the Army during the post-war period.  
However, the competent evidence in this case does not provide 
a basis for favorable action on the veteran's claim based 
upon PTSD.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


